OPINION AND ORDER
This matter was submitted to the Court by the Kentucky Bar Association in accordance with SCR 3.370. The relevant facts follow.
On March 24, 1992, this Court suspended respondent pursuant to SCR 3.050 for failure to pay mandatory bar dues for the fiscal year 1991-1992. Despite this, respondent entered an appearance on behalf of a client in the Grant District Court on *550March 31, 1992, after the effective date of the above suspension.
The Board of Governors of the Kentucky Bar Association unanimously found that such conduct constituted the unauthorized practice of law in violation of SCR 3.130-5.5(a). It recommends that respondent be suspended from the practice of law for a period of sixty days following his reinstatement from the previous suspension.
Pursuant to SCR 3.370(9), this Court adopts the Board’s findings of fact and recommendation in full. At such time as respondent becomes eligible for reinstatement to practice law from this Court’s March 24, 1992, order of suspension, he shall thereafter remain suspended for an additional period of sixty days. Respondent is directed to comply with the notification requirements set forth in SCR 3.390. Respondent is further directed to pay all costs associated with this and any prior disciplinary proceedings prior to seeking reinstatement.
It is so ordered.
All concur.
ENTERED: February 18, 1993.
/s/ Robert F. Stephens
Chief Justice